     Case 5:19-cv-00167-DMG-SK Document 108 Filed 09/29/20 Page 1 of 2 Page ID #:523




 1    LAURA L. CRANE, Bar No. 238246
 2
      Deputy County Counsel
      MICHELLE D. BLAKEMORE, Bar No. 110474                          JS-6
 3    County Counsel
 4
      385 North Arrowhead Avenue, Fourth Floor
      San Bernardino, California 92415
 5    Telephone: (909) 387-5449
 6    Facsimile: (909) 387-4069
      E-Mail: laura.crane@cc.sbcounty.gov
 7

 8    Attorneys for Defendants County of San Bernardino and Deputy J. Estrada
 9
                             UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11    ERNEST PEACHY THOMAS,                    Case No. 5:19-00167-DMG-SK
12
                       Plaintiff,              ORDER DISMISSING CASE
13

14                     v.
      THE COUNTY OF SAN
15
      BERNARDINO, et al.;
16

17
                       Defendants.

18

19

20

21

22

23

24

25

26

27

28

                           ORDER DISMISSING CASE WITH PREJUDICE
     Case 5:19-cv-00167-DMG-SK Document 108 Filed 09/29/20 Page 2 of 2 Page ID #:524




 1          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the
 2    parties’ stipulation, and good cause appearing, the above-entitled action is dismissed,
 3    with prejudice, as to all parties and claims. Each party shall bear its own attorneys’ fees
 4    and costs.
 5

 6
      Dated: September 29, 2020
                                         HON. STEVE KIM
 7                                       U.S. MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -1-
                             ORDER DISMISSING CASE WITH PREJUDICE
